ON REHEARING.
Stone, J.
A rehearing having been granted in these cases, they have been reargued and reconsidered. The sole question here involved, as we view it, is the construction to be placed upon an ordinance granted the Detroit City Railway in 3889. Subdivision D of section 3 of such ordinance reads as follows:
“Such arrangements shall be made by said company that within two months after this ordinance shall have been accepted by said company it shall carry such passen*464gers as shall have taken passage on the cars between the hours of five-thirty o’clock and seven o’clock in the morning, and between the hours of five-fifteen o’clock and six-fifteen o’clock in the afternoon,' over any of its lines in said city for a single fare, to be paid for by a ticket sold at the rate of eight tickets for twenty-five cents, for one continuous trip, with all the rights of transfer and through carriage provided for in paragraphs ‘A,’ ‘B’ and ‘C’ of this section.”
The ordinance was duly accepted. It is conceded that the Detroit United Railway has become the successor and •assignee of the Detroit City Railway Company by purchase. This being so, we think it accepted the benefits of the franchise granted, as well as assumed the obligations -imposed upon it.
Does the ordinance relative to workingmen’s tickets ’have application to that territory now a part of the city, but without its confines at the time the ordinance was granted? A further investigation of the questions involved satisfies us of the correctness of the reasoning and conclusion of Chief Justice Montgomery who wrote the former opinion in these cases (ante, 416), to which opinion reference is here made. He cited and followed the case of Indiana R. Co. v. Hoffman, 161 Ind. 593 (69 N. E. 399), decided by the supreme court of Indiana. That case is well reasoned, and is supported by the authorities therein cited, and we think it should be followed in these cases. It may be asserted as a general proposition, applicable here, that a municipal law or ordinance designed for a city at large operates throughout its actual boundaries, whatever they are, and is not affected by the fact that these are enlarged from time to time. The following authorities support the proposition that a municipal ordinance, regulation, or contract designed for a city at large operates throughout its boundaries whatever their change: McQuillin on Municipal Ordinances, § 218; 1 Dillon on Municipal Corporations (4th Ed.), § 185, citing St. Louis Gaslight Co. v. City of St. Louis, 46 Mo. 121; Town of Toledo v. Edens, 59 Iowa, 352 (13 N. W. 313).
*465In St. Louis Gaslight Co. v. City of St. Louis, above cited, which involved the amount due the company for gas furnished the city in its enlarged boundaries, the court said:
“The additional orders for lamps were all to be within the city, and the city is a unit, though with changing boundaries. There might be a question as to the extension of the exclusive rights of the plaintiff, for grants of monopolies are to be strictly construed; but there is no doubt that a city ordinance, or a city contract, designed for the city at large, operates throughout its boundaries whatever their change.”
In Town of Toledo v. Edens, it is said:
“If an ordinance be enacted and afterward the city limits be extended by adding thereto adjacent territory, no one would contend that a new ordinance must be passed in order to be operative in the newly acquired territory.”
It is true that that case involved a police regulation, but the authorities cited seem to make no distinction between such a regulation and an ordinance or contract relating to traffic regulation.
We agree with Chief Justice Montgomery that the cases presented do not involve an interference with any vested right of the company as assignee of the Fairview Railway, but resolves itself into a question of the construction of the ordinance. The rule that the terms of the franchise must be construed strictly against the respondent, as held in Township of West Bloomfield v. Railway, 146 Mich. 198 (109 N. W. 258, 117 Am. St. Rep. 628), is applicable here.
We see no reason to recede from the former ruling in these cases, and the convictions are affirmed.
Bird, C. J., and Ostrander, Hooker, Moore, Mc-Alvay, Brooke, and Blair, JJ., concurred.